Exhibit 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

February 19, 2020

BOFA SECURITIES, INC.

MERRILL LYNCH INTERNATIONAL

    As Representatives of the Initial Purchasers

c/o BofA Securities, Inc.

50 Rockefeller Plaza

New York, New York 10020

c/o Merrill Lynch International

2 King Edward Street

London, United Kingdom EC1A 1HQ

Ladies and Gentlemen:

Introductory. Silgan Holdings Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to (i) BofA Securities, Inc. and the other several
Initial Purchasers named in Schedule A-1 (the “Dollar Initial Purchasers”),
acting severally and not jointly, the respective amounts set forth in such
Schedule A-1 of $200 million aggregate principal amount of the Company’s 4.125%
Senior Notes due 2028 (the “Dollar Securities”) and (ii) Merrill Lynch
International and the other several Initial Purchasers named in Schedule A-2
(the “Euro Initial Purchasers” and, together with the Dollar Initial Purchasers,
the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A-2 of €500 million aggregate principal
amount of the Company’s 2.250% Senior Notes due 2028 (the “Euro Securities” and,
together with the Dollar Securities, the “Securities”). BofA Securities, Inc.
and Merrill Lynch International have agreed to act as the representatives of the
several Initial Purchasers (the “Representatives”) in connection with the
offering and sale of the Securities.

The Securities will be issued pursuant to (i) in the case of the Dollar
Securities, that certain indenture, dated as of November 12, 2019 (the “Dollar
Securities Base Indenture”), between the Company and U.S. Bank National
Association, as trustee for the Existing Dollar Securities (as defined below)
and the Dollar Securities, as supplemented by a supplemental indenture, to be
dated as of February 26, 2020 (the “Dollar Securities Supplemental Indenture”
and, together with the Dollar Securities Base Indenture, the “Dollar Securities
Indenture”) and (ii) in the case of the Euro Securities, an indenture, to be
dated as of February 26, 2020 (the “Euro Securities Indenture” and, together
with the Dollar Securities Indenture, the “Indentures”), between the Company and
U.S. Bank National Association, as trustee for the Euro Securities. The Dollar
Securities will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (“DTC”), pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”) between the Company and DTC and the Euro
Securities will be issued only in book-entry form to the depositary of the Euro
Securities, as nominee of Euroclear Bank SA/NV (“Euroclear”), as operator of the
Euroclear system, and Clearstream Banking, société anonyme (“Clearstream”).

The Company has previously issued $400,000,000 aggregate principal amount of
4.125% Senior Notes due 2028 (the “Existing Dollar Securities”) under the Dollar
Securities Base Indenture. The Dollar Securities constitute “Additional Notes”
(as such term is defined in the Dollar Securities Base Indenture) under the
Dollar Securities Indenture. Except as otherwise described in the Pricing
Disclosure Package (as defined below), the Dollar Securities will have identical
terms to the Existing Dollar Securities and will be treated as a single series
of debt for all purposes under the Dollar Securities Indenture.



--------------------------------------------------------------------------------

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of February 26, 2020 (the “Registration Rights
Agreement”), among the Company and the Initial Purchasers, pursuant to which the
Company will be required to file with the Commission (as defined below), under
the circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Securities (the
“Exchange Securities”) to be offered in exchange for the Securities (the
“Exchange Offer”) or (ii) a shelf registration statement pursuant to Rule 415
under the Securities Act relating to the resale by certain holders of the
Securities, and in each case, to use its best efforts to cause such registration
statements to be declared effective. All references herein to the Exchange
Securities and the Exchange Offer are only applicable if the Company is in fact
required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indentures are referred to herein as
the “Transaction Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indentures, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated February 19, 2020 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated February 19, 2020 (the “Pricing
Supplement”), attached as Schedule B hereto, describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to collectively as the
“Pricing Disclosure Package.” Promptly after this Agreement is executed and
delivered, the Company will prepare and deliver to each Initial Purchaser a
final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

 

2



--------------------------------------------------------------------------------

SECTION 1.    Representations and Warranties. The Company hereby represents,
warrants and covenants to each Initial Purchaser that, as of the date hereof and
as of the Closing Date (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):

(a)    No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and the initial resale by the Initial Purchasers of the Securities to each
Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Securities under the Securities Act or,
until such time as the Exchange Securities are issued pursuant to an effective
registration statement, to qualify the Indentures under the Trust Indenture Act
of 1939 (the “Trust Indenture Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).

(b)    No Integration of Offerings or General Solicitation. None of the Company,
or, to the knowledge of the Company, its affiliates (as such term is defined in
Rule 501 under the Securities Act) (each, an “Affiliate”), or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to which
the Company makes no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act. None of the Company, its Affiliates, or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to which the Company makes no representation or warranty) has engaged or will
engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

(c)    Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or any amendment or supplement thereto, as the case may be.
The Company has not distributed and will not distribute,

 

3



--------------------------------------------------------------------------------

prior to the later of the Closing Date and the completion of the Initial
Purchasers’ distribution of the Securities, any offering material in connection
with the offering and sale of the Securities other than the Pricing Disclosure
Package and the Final Offering Memorandum.

(e)    Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Company or
its agents and representatives pursuant to clause (iii) of the preceding
sentence (each, a “Company Additional Written Communication”), when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication.

(f)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

(h)    The Registration Rights Agreement and DTC Agreement. The Registration
Rights Agreement has been duly authorized by and, on the Closing Date, will have
been duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company, enforceable in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and except
as rights to indemnification may be limited by applicable law. The DTC Agreement
has been duly authorized by and, on the Closing Date, will have been duly
executed and delivered by, and will constitute a valid and binding agreement of,
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(i)    Authorization of the Securities and the Exchange Securities. The
Securities to be purchased by the Initial Purchasers from the Company will on
the Closing Date be in the form contemplated by the applicable Indenture, have
been duly authorized for issuance and sale pursuant to this Agreement and the
applicable Indenture and, at the Closing Date, will have been duly executed by
the Company and, when authenticated in the manner provided for in the applicable
Indenture and delivered against payment of the aggregate purchase price
therefor, will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
applicable Indenture. The Exchange Securities will be duly and

 

4



--------------------------------------------------------------------------------

validly authorized for issuance by the Company prior to the time the Company is
required to issue them pursuant to the Registration Rights Agreement, and when
issued and authenticated in accordance with the terms of the applicable
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
applicable Indenture.

(j)    Authorization of the Indentures. The Dollar Securities Base Indenture has
been duly authorized by the Company and, on November 12, 2019, was duly executed
and delivered by the Company and constitutes a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. Each of the
Dollar Securities Supplemental Indenture and the Euro Securities Indenture has
been duly authorized by the Company and, at the Closing Date, will have been
duly executed and delivered by the Company and will constitute a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(k)    Description of the Transaction Documents. This Agreement, the
Registration Rights Agreement, the Indentures and the Securities will conform in
all material respects to the respective descriptions thereof contained in the
Offering Memorandum.

(l)    No Material Adverse Change. Since the filing date of the Company’s
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2019,
other than as disclosed under the heading “Summary —Recent Developments” in the
Offering Memorandum, there has not been any material adverse change or any
development involving a prospective material adverse change in or affecting the
earnings, business, properties, assets, operations, or condition (financial or
otherwise) of the Company and each of the subsidiaries of the Company listed in
Schedule C hereto (collectively, the “Subsidiaries”), taken as a whole, whether
or not occurring in the ordinary course of business (any such change is called a
“Material Adverse Change”). The Company and its Subsidiaries have no material
contingent obligations which are not disclosed in the Company’s financial
statements which are included or incorporated by reference in the Offering
Memorandum or under the heading “Summary —Recent Developments” in the Offering
Memorandum.

(m)    Independent Accountants. Ernst & Young LLP, which expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) filed with the Commission and included or
incorporated by reference in the Offering Memorandum is an independent
registered public accounting firm with respect to the Company within the meaning
of the Securities Act, the Exchange Act and the rules of the Public Company
Accounting Oversight Board, and any non-audit services provided by Ernst & Young
LLP to the Company have been approved by the Audit Committee of the Board of
Directors of the Company.

(n)    Preparation of the Financial Statements. The consolidated financial
statements of the Company and the Subsidiaries, together with the related
schedules and notes, as set forth or incorporated by reference in the Offering
Memorandum present fairly in all material respects the consolidated financial
position of and the results of operations and cash flows of the Company and the
Subsidiaries, at the indicated dates and for the indicated periods. Such
financial statements have

 

5



--------------------------------------------------------------------------------

been prepared in conformity with accounting principles generally accepted in the
United States (“GAAP”), consistently applied throughout the periods involved,
except as disclosed therein, and all adjustments necessary for a fair
presentation in all material respects of results for such periods have been
made. The summary financial data included in the Offering Memorandum under the
caption “Summary–Summary Financial and Other Information” fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained or incorporated by reference in the Offering
Memorandum. The statistical and market-related data included or incorporated by
reference in the Offering Memorandum are based on or derived from sources that
the Company and the Subsidiaries believe to be reliable and accurate in all
material respects and represent their good faith estimates that are made on the
basis of data derived from such sources. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Offering Memorandum and the Pricing Disclosure Package fairly present the
information called for in all material respects and have been prepared in all
material respects in accordance with the Commission’s rules and guidelines
applicable thereto.

(o)    Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own or lease its properties and conduct its business as described
in the Offering Memorandum. Each of the Subsidiaries has been duly organized and
is validly existing as a corporation or limited liability company in good
standing under the laws of the jurisdiction of its organization, with corporate
or limited liability company power and authority to own or lease its properties
and conduct its business as described in the Offering Memorandum. There are no
subsidiaries, direct or indirect, of the Company that are “significant
subsidiaries” as defined in the Preliminary Offering Memorandum, other than as
set forth in Schedule C hereto. The Company and each of the Subsidiaries are
duly qualified to transact business and are in good standing in all
jurisdictions in which the conduct of their business or ownership or leasing of
property requires such qualification except as would not be reasonably be
expected to result in a Material Adverse Change. The outstanding shares of
capital stock or membership interests of each of the Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable. The
outstanding shares of capital stock or membership interests of each of the
Subsidiaries are owned by the Company or another Subsidiary free and clear of
all liens, encumbrances and equities and claims, other than: (a) the pledges of
such capital stock or membership interests existing on the date hereof made in
connection with (A) the amended and restated Credit Agreement, dated as of
March 24, 2017, as amended (the “Credit Agreement”), by and among Silgan
Holdings Inc., Silgan Containers LLC, Silgan Plastics LLC, Silgan Containers
Manufacturing Corporation, Silgan Plastics Canada Inc., Silgan International
Holdings B.V. and such other borrowers party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, Bank of America, N.A., Goldman Sachs Bank
USA, HSBC Bank USA, National Association, Mizuho Bank, Ltd. and Coöperatieve
Rabobank U.A., New York Branch, as Co-Syndication Agents, JP Morgan Chase Bank,
N.A., Sumitomo Mitsui Banking Corporation, MUFG Bank, Ltd., TD Bank, N.A. and
CoBank, ACB, as Co-Documentation Agents, and Wells Fargo Securities, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman Sachs Bank USA, HSBC
Bank USA, National Association, Mizuho Bank, Ltd. and Coöperatieve Rabobank
U.A., New York Branch, as Joint Lead Arrangers and Joint Bookrunners, and the
various lenders party thereto, and (B) the US Pledge Agreement (as defined in
the Credit Agreement) and (b) any such liens, encumbrances and equities and
claims described in the Offering Memorandum or that would not reasonably be
expected to result in a Material Adverse Change.

(p)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of the Subsidiaries is, or with
the giving of notice or lapse of time or both, will be, in violation of or in
default under (i) its Certificate of

 

6



--------------------------------------------------------------------------------

Incorporation or By-Laws, (ii) any agreement, lease, contract, indenture or
other instrument or obligation to which it is a party or by which it, or any of
its properties, is bound and, solely with respect to this clause (ii), which
violation or default would reasonably be expected to result in a Material
Adverse Change. The execution and delivery by the Company of, and the
performance by the Company of its obligations under, this Agreement, the
Indentures, the Registration Rights Agreement and the Securities will not
contravene any provision of applicable law or the Amended and Restated
Certificate of Incorporation, as amended, or the Amended and Restated By-Laws of
the Company, as amended, or any agreement or other instrument binding upon the
Company or any of the subsidiaries that is material to the Company and the
subsidiaries, taken as a whole, or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, the
Indentures, the Registration Rights Agreement or the Securities, except (1) such
as may have been obtained, (2) as may be required by applicable federal or state
securities laws, (3) for qualification of the Indentures under the Trust
Indenture Act, (4) to the extent that failure to obtain any such consent,
approval, authorization, order or qualification would not have a material
adverse effect on the ability of the Company to perform its obligations under
this Agreement, the Indentures, the Registration Rights Agreement or the
Securities and (5) such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required in connection with an
application to list the Euro Securities on the Official List of the Irish Stock
Exchange (the “Exchange”) and to admit the Euro Securities to trading on the
Global Exchange Market of the Exchange.

(q)    No Material Actions or Proceedings. Other than as described in the
Offering Memorandum (including the documents incorporated by reference therein),
there is no action, suit, claim or proceeding pending or, to the knowledge of
the Company, threatened against the Company or any of the Subsidiaries or any of
their properties by or before any court or governmental agency, authority or
body or any arbitrator which would reasonably be expected to result in a
Material Adverse Change or prevent the Company from performing its obligations
under this Agreement, the Indentures, the Registration Rights Agreement or the
Securities or the consummation of the transactions contemplated by the Offering
Memorandum.

(r)    All Necessary Permits, etc. The Company and each of the Subsidiaries hold
all material licenses, certificates and permits from governmental authorities
which are necessary to the conduct of their businesses, except where the failure
to hold any such license, certificate or permit would not result in a Material
Adverse Change.

(s)    Company Not an “Investment Company”. The Company is not, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Offering Memorandum, will not be, required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

(t)    No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities. The Company has not and will not issue any press or other public
announcement referring to the offering of the Euro Securities that does not
adequately disclose the fact that stabilizing action may take place with respect
to the Euro Securities. The Company authorizes the Representatives to make
adequate public disclosure of the information required by the U.K. Financial
Conduct Authority’s Code of Market Conduct (MAR2): Stabilisation.

 

7



--------------------------------------------------------------------------------

(u)    Compliance with Sarbanes-Oxley. The Company and the Subsidiaries and, to
the Company’s knowledge, their respective officers and directors, in their
capacities as such, are in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder).

(v)    Company’s Accounting System. The Company and each of the Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
accounting principles generally accepted in the U.S.; and (iii) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(w)    Disclosure Controls and Procedures. The Company maintains an effective
system of disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the Exchange Act) that has been designed by, or under the
supervision of, management to ensure that information required to be disclosed
by the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms. The Company has carried out an evaluation,
with the participation of management, of the effectiveness of such disclosure
controls and procedures as of the end of the period covered by the Company’s
most recent Annual Report on Form 10-K filed with the Commission.

(x)    Regulations T, U, X. Neither the Company nor any of the Subsidiaries nor
any agent thereof acting on their behalf has taken, and none of them will take,
any action that might cause this Agreement or the issuance or sale of the
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

(y)    Compliance with and Liability Under Environmental Laws. Except as
disclosed in the Offering Memorandum (including the documents incorporated by
reference therein), the Company and the Subsidiaries (1) are in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (2) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (3) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

(z)    Costs of Environmental Compliance. There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which could, singly or in the aggregate, reasonably be expected
to result in a Material Adverse Change.

(aa)    No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA, any applicable law or

 

8



--------------------------------------------------------------------------------

regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, the U.K. Bribery Act of
2010 (the “Bribery Act”), or any other applicable anti-bribery or
anti-corruption law, which could, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA or other applicable anti-bribery or
anti-corruption law) or any foreign political party or official thereof or any
candidate for foreign political office, in contravention of the FCPA or other
applicable anti-bribery or anti-corruption law, and the Company and its
subsidiaries have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

(bb)    No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(cc)    No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department, the U.S. Department of Commerce, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions. The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person, (i) to fund any activities of
or business with any person, or in any country or territory, that, at the time
of such funding, is the subject of Sanctions, or (ii) in any other manner that
will result in a violation by any person (including any person participating in
the offering, whether as initial purchaser, advisor, investor or otherwise) of
Sanctions.

(dd)    Cybersecurity. (A) To the knowledge of the Company, there has been no
security breach, or unauthorized access or other compromise of or relating to
any of the Company’s and its subsidiaries’ information technology and computer
systems, networks, hardware, software, data and databases (including the data
and information of their respective customers, employees, suppliers, vendors and
any third party data maintained, processed or stored by the Company and its
subsidiaries, and any such data processed or stored by third parties on behalf
of the Company and its subsidiaries), equipment or technology (collectively, “IT
Systems and Data”); (B) neither the Company nor any of its subsidiaries has
received any written notice nor has any knowledge of any event or condition that
could reasonably be expected to result in, any security breach, or unauthorized
access or other compromise to their IT Systems and Data; and (C) the Company and
its subsidiaries are presently in compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any

 

9



--------------------------------------------------------------------------------

court or arbitrator or governmental or regulatory authority relating to the
privacy and security of IT Systems and Data and to the protection of such IT
Systems and Data from unauthorized use, access, misappropriation or modification
except as would not, in the case of clauses (A), (B) and (C) above, individually
or in the aggregate, be reasonably likely to result in a Material Adverse
Change.

(ee)    Regulation S. The Company, and its affiliates and all persons acting on
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation), have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States, and in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902. The Company is a
“reporting issuer,” as defined in Rule 902 under the Securities Act. The
Securities sold in reliance on Regulation S will be represented upon issuance by
a temporary global security that may not be exchanged for definitive securities
until the expiration of the 40-day restricted period referred to in Rule 903 of
the Securities Act and only upon certification of beneficial ownership of such
Securities by non-U.S. persons or U.S. persons who purchased such Securities in
transactions that were exempt from the registration requirements of the
Securities Act.

(ff)    Taxes. The Company and its subsidiaries have paid all material national,
regional, local and other taxes and have filed all material tax returns required
to be paid or filed, each through the date hereof; and there is no tax
deficiency that has been asserted or threatened in writing against the Company
or any of its subsidiaries or any of their respective properties or assets,
except for any such deficiency that would not reasonably be expected to result
in a Material Adverse Change or except as otherwise disclosed in the Offering
Memorandum.

(gg)    No Withholding Tax. All payments to be made by or on behalf of the
Company under this Agreement and, except as disclosed in the Offering
Memorandum, all payments of interest, principal, premium, if any, additional
amounts, if any, and other payments on or under the Securities will not be
subject to withholding or other taxes under the current laws and regulations of
the United States or any political subdivision thereof or therein.

(hh)    Stamp Duty. No stamp, registration, documentary, capital, issuance,
transfer or other similar taxes or duties (“Stamp Taxes”) are payable by or on
behalf of the Initial Purchasers in the United States or any political
subdivision thereof or therein in connection with (i) the creation, issuance or
delivery by the Company of the Securities, (ii) the purchase by the Initial
Purchasers of the Securities in the manner contemplated by this Agreement,
(iii) the resale and delivery by the Initial Purchasers of the Securities in the
manner contemplated by this Agreement, (iv) the execution and delivery of this
Agreement and the other Transaction Documents, or (v) the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents.

(ii)    Compliance with FSMA. The Company has not distributed and, prior to the
later to occur of (i) the Closing Date and (ii) the completion of the
distribution of the Securities, will not distribute any material in connection
with the offering and sale of the Securities other than the Pricing Disclosure
Package or the Final Offering Memorandum or other materials, if any, permitted
by the Securities Act and the U.K. Financial Services and Markets Act 2000 (the
“FSMA”), or regulations promulgated pursuant to the Securities Act or the FSMA,
and approved by the parties to this Agreement.

Any certificate signed by an officer of the Company and delivered to the Initial
Purchasers or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

 

10



--------------------------------------------------------------------------------

SECTION 2.    Purchase, Sale and Delivery of the Securities.

(a)    The Securities. The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Securities, and, subject to
the conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of
Securities set forth opposite their names on Schedule A-1 and Schedule A-2, at a
purchase price equal to (i) in the case of the Dollar Securities, 98.625% of the
principal amount thereof, plus accrued and unpaid interest from November 12,
2019, and (ii) in the case of the Euro Securities, 99.125% of the principal
amount thereof, in each case, payable on the Closing Date, and on the basis of
the representations, warranties and agreements herein contained, and upon the
terms herein set forth.

(b)    The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine St., New
York, NY, 10005 (or such other place as may be agreed to by the Company and the
Representatives) at 9:00 a.m. New York City time, on February 26, 2020, or such
other time and date as the Representatives shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”). The
Company hereby acknowledges that circumstances under which the Representatives
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.

(c)    Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers certificates for the Securities at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the aggregate purchase price therefor. The certificates for the Dollar
Securities shall be in such denominations ($2,000 or integral multiples of
$1,000 in excess thereof) and registered in book-entry form in the name of
Cede & Co., as nominee of DTC, pursuant to the DTC Agreement. The certificates
for the Euro Securities shall be in such denominations (€100,000 or integral
multiples of €1,000 in excess thereof) and registered in book-entry form to the
depositary for the Euro Securities, as nominee of Euroclear, as operator of the
Euroclear system and Clearstream. The certificates for the Securities shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Representatives may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchasers.

(d)    Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:

(i)    it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii)    it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii)    it will not offer or sell Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.

 

11



--------------------------------------------------------------------------------

SECTION 3.    Additional Covenants. The Company further covenants and agrees
with each Initial Purchaser as follows:

(a)    Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement prior to the
proposed use or filing, and shall not have reasonably objected to such amendment
or supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representatives a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representatives reasonably object.

(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representatives or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company agrees
to promptly prepare (subject to Section 3 hereof) (or in the case of documents
incorporated by reference into the Final Offering Memorandum, to file with the
Commission) and furnish at its own expense to the Initial Purchasers, amendments
or supplements to the Final Offering Memorandum so that the statements in the
Final Offering Memorandum as so amended or supplemented will not, in the light
of the circumstances at the Closing Date and at the time of sale of Securities,
be misleading or so that the Final Offering Memorandum, as amended or
supplemented, will comply with all applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representatives, the Initial Purchasers
or any of their respective affiliates (as such term is defined in the Securities
Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, the Company agrees to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10 of the Securities
Act, to amend the applicable registration statement or supplement the

 

12



--------------------------------------------------------------------------------

related prospectus or the documents incorporated therein when necessary to
reflect any material changes in the information provided therein so that the
registration statement and the prospectus will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.

(d)    Blue Sky Compliance. The Company shall cooperate with the Representatives
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemptions from qualifying or registering) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or any other jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company shall not be required to qualify
as a foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Representatives promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its reasonable best efforts to obtain the withdrawal thereof as soon as
reasonably practicable.

(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f)    Clearance and Settlement. The Company will cooperate with the Initial
Purchasers and use its best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of DTC, in the case of the
Dollar Securities, and, in the case of the Euro Securities, Euroclear and
Clearstream.

(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act.
Additionally, while any Securities remain “restricted securities” within the
meaning of the Securities Act, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

 

13



--------------------------------------------------------------------------------

(h)    Listing of the Euro Securities. The Company agrees to use commercially
reasonable efforts to (i) obtain the listing of the Euro Securities on the
Exchange and the admission to trading of the Euro Securities on the Global
Exchange Market of the Exchange as promptly as practicable after the date
hereof, and (ii) maintain such listing and admission to trading for so long as
such Euro Securities are outstanding.

(i)    Agreement Not To Offer or Sell Additional Securities. During the period
of 30 days following the date hereof, the Company will not, without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).

(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(l)    No Restricted Resales. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Securities,
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.

(m)    Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

(n)    Taxes. The Company will indemnify and hold harmless the Initial
Purchasers against any Stamp Taxes imposed by the United States or any political
subdivision thereof or therein in connection with (i) the creation, issuance,
sale and delivery of the Securities, (ii) the initial resale thereof by the
Initial Purchasers, and (iii) the execution and delivery of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

(o)    Payments. All payments made by the Company under this Agreement shall be
exclusive of any value added tax or any other tax of a similar nature (“VAT”)
which is chargeable

 

14



--------------------------------------------------------------------------------

thereon and if any VAT is or becomes chargeable in respect of any such payment,
the Company shall, subject to receipt of an appropriate VAT invoice, pay in
addition the amount of such VAT (at the same time and in the same manner as the
payment to which such VAT relates). For the avoidance of doubt, all amounts
charged by the Initial Purchasers or for which the Initial Purchasers are to be
reimbursed will be invoiced and payable together with VAT, where applicable. Any
amount for which the Initial Purchasers are to be reimbursed or indemnified
under this Agreement will be reimbursed or indemnified together with an amount
equal to any VAT payable in relation to the cost, fee, expense or other amount
to which the reimbursement or indemnification relates.

The Representatives may, in their sole discretion, waive in writing the
performance by the Company of any one or more of the foregoing covenants or
extend the time for their performance.

SECTION 4.    Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Securities (including all printing and engraving costs), (ii)
all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors of the Company, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, and this Agreement, the Registration Rights Agreement, the
Indentures and the Securities, (v) all filing fees, attorneys’ fees and expenses
incurred by the Company or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the securities
laws of the several states of the United States, the provinces of Canada or
other jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indentures, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with, the review by FINRA, if any, of the
terms of the sale of the Securities or the Exchange Securities, (ix) all fees
and expenses (including reasonable fees and expenses of Company counsel) of the
Company in connection with approval by DTC of the Dollar Securities or Euroclear
and Clearstream of the Euro Securities for “book-entry” transfer, and the
performance by the Company of its other obligations under this Agreement and
(x) all expenses incident to the “road show” for the offering of the Securities.
Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:

(a)    Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, the independent registered public
accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information in the Pricing

 

15



--------------------------------------------------------------------------------

Disclosure Package and other customary matters. In addition, on the Closing
Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 3 days prior to the Closing Date.

(b)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:

 

  (i)

in the judgment of the Representatives there shall not have occurred any change,
or any development involving a prospective change, in the condition, financial
or otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Pricing Disclosure
Package provided to prospective purchasers of the Securities that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated in the Pricing
Disclosure Package; and

 

  (ii)

there shall not have occurred any downgrading, nor shall any notice have been
given of any intended or potential downgrading or of any review for a possible
change that does not indicate the direction of the possible change, in the
rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.

(c)    Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the opinion of Jenner & Block LLP, counsel for
the Company, dated as of such Closing Date, the form of which is attached as
Exhibit A.

(d)    Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the opinion of Cahill Gordon & Reindel
LLP, counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e)    Officers’ Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by (i) the Chief Executive Officer
or President of the Company or the Chief Financial Officer or Chief Accounting
Officer of the Company and (ii) any other authorized officer of the Company
reasonably acceptable to the Initial Purchasers, dated as of the Closing Date,
to the effect set forth in Section 5(b)(ii) hereof, and further to the effect
that:

(x)    the representations, warranties and covenants of the Company set forth in
Section 1 hereof were true and correct as of the date hereof and are true and
correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and

(y)    the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

 

16



--------------------------------------------------------------------------------

The officers signing and delivering such certificate may rely upon the best of
their knowledge as to proceedings threatened.

(f)    Chief Financial Officer Certificate. On the date hereof and on the
Closing Date, the Initial Purchasers shall have received a written certificate
executed by the Chief Financial Officer of the Company, in form and substance
reasonably satisfactory to the Initial Purchasers, with respect to certain
financial information contained in the Offering Memorandum.

(g)    Indentures; Registration Rights Agreement. The Dollar Securities Base
Indenture shall be in full force and effect. The Company shall have executed and
delivered the Dollar Securities Supplemental Indenture and the Euro Securities
Indenture, in each case, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof. The Company shall have executed and delivered the Registration
Rights Agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received such executed
counterparts.

(h)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information and documents as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6.    Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Representatives pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company to perform any agreement herein or to comply with any provision
hereof, the Company agrees to reimburse the Initial Purchasers, severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchasers in connection with the proposed purchase and the
offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7.    Offer, Sale and Resale Procedures. Each of the Initial Purchasers
and the Company, hereby agree to observe the following procedures in connection
with the offer and sale of the Securities:

(a)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b)    No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.

 

17



--------------------------------------------------------------------------------

(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION AS
SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT
(A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”)), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
NOTE IN AN OFFSHORE TRANSACTION OR (C) IT IS AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501(a) UNDER THE SECURITIES ACT, (2) AGREES TO OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER SUCH NOTE PRIOR TO THE DATE WHICH IS ONE YEAR AFTER
THE DATE OF ORIGINAL ISSUE HEREOF ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) OUTSIDE THE UNITED STATES PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION PURSUANT TO REGULATION S UNDER THE
SECURITIES ACT IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE
SECURITIES ACT, (E) TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a) UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS OWN
ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

18



--------------------------------------------------------------------------------

SECTION 8.    Indemnification.

(a)    Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees, and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act and the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which such
Initial Purchaser, affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company or is otherwise permitted under Section 8(d)), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such affiliate, director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of one counsel chosen by the Representatives) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Representatives expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.

(b)    Indemnification of the Company. Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company, its directors,
officers and employees and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company or any such
director, officer and employee or controlling person may become subject, under
the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representatives
expressly for use therein; and to reimburse the Company and each such director,
officer and employee, or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Initial Purchasers through the Representatives have
furnished to the Company expressly

 

19



--------------------------------------------------------------------------------

for use in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto) are (i) the names of the Initial Purchasers
on the cover page of the Preliminary Offering Memorandum and the Final Offering
Memorandum, and (ii) the statements set forth in (x) the second, third and
fourth sentences of the sixth paragraph, the fourth sentence of the seventh
paragraph, the ninth paragraph, the tenth paragraph and the twenty ninth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and (y) the second, third and fourth sentences of the sixth
paragraph, the fourth sentence of the seventh paragraph, the ninth paragraph,
the tenth paragraph and the thirtieth paragraph under the caption “Plan of
Distribution” in the Final Offering Memorandum. The indemnity agreement set
forth in this Section 8(b) shall be in addition to any liabilities that each
Initial Purchaser may otherwise have.

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel), which
shall be selected by the Representatives (in the case of counsel representing
the Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of

 

20



--------------------------------------------------------------------------------

any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, from the offering of the Securities pursuant to
this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering prices of the Securities. The relative fault of
the Company, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company, on
the one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price or prices of the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been

 

21



--------------------------------------------------------------------------------

required to pay by reason of such untrue or alleged untrue state or omission or
alleged omission in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each person, if any, who controls the Company
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as the Company.

SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the
Nasdaq Stock Market, or trading in securities generally on either the Nasdaq
Stock Market or the New York Stock Exchange shall have been suspended or
limited; (ii) a general banking moratorium shall have been declared by any of
federal or New York authorities; or (iii) there shall have occurred any outbreak
or escalation of national or international hostilities or any crisis or calamity
the effect of which on financial markets is such as to make it, in the judgment
of the Representatives, impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package. Any termination pursuant to this
Section 10 shall be without liability on the part of (i) the Company to any
Initial Purchaser, except that the Company shall be obligated to reimburse the
expenses of the Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any
Initial Purchaser to the Company, or (iii) any party hereto to any other party
except that the provisions of Sections 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, its officers and the several Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Initial
Purchaser, the Company or any of their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.

SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

If to the Dollar Initial Purchasers:

BofA Securities, Inc.

50 Rockefeller Plaza

NY 1-050-12-01

New York, New York 10020

Facsimile: (212) 901-7897

Attention: Legal Department

If to the Euro Initial Purchasers:

Merrill Lynch International.

2 King Edward Street

London, United Kingdom EC1A 1HQ

 

22



--------------------------------------------------------------------------------

Facsimile: +44 (0)20-7995-2886

Attention: High Yield Syndicate Desk

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Facsimile: (212) 378-2169

Attention: James Clark

If to the Company:

Silgan Holdings Inc.

4 Landmark Square, Suite 400

Stamford, Connecticut 06901

Facsimile: (203) 975-4598

Attention: Frank W. Hogan, III

with a copy to:

Jenner & Block LLP

919 Third Avenue

New York, NY 10022-3908

Facsimile: 212-891-1699

Attention: Robert J. Rawn

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14.    Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

SECTION 15.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

SECTION 16.    Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

23



--------------------------------------------------------------------------------

(a)    Consent to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Related Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum.

SECTION 17.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names in Schedule A bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date. If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs exceeds
10% of the aggregate principal amount of Securities to be purchased on the
Closing Date, and arrangements satisfactory to the Initial Purchasers and the
Company for the purchase of such Securities are not made within 48 hours after
such default, this Agreement shall terminate without liability of any party to
any other party except that the provisions of Sections 4, 6, 8 and 9 hereof
shall at all times be effective and shall survive such termination. In any such
case either the Initial Purchasers or the Company shall have the right to
postpone the Closing Date, as the case may be, but in no event for longer than
seven days in order that the required changes, if any, to the Final Offering
Memorandum or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18.    No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that: (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering prices of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) or any other obligation

 

24



--------------------------------------------------------------------------------

to the Company except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, and the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby, and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

The Company hereby waives and releases, to the fullest extent permitted by law,
any claims that the Company may have against the several Initial Purchasers with
respect to any breach or alleged breach of fiduciary duty.

SECTION 19.    Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 19, a “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

SECTION 20.    Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L, 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their clients, which may include the name and address of their
clients, as well as other information that will allow the Initial Purchasers to
properly identify their clients.

SECTION 21. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopy,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings

 

25



--------------------------------------------------------------------------------

herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

SECTION 22.    Agreement and Acknowledgment with Respect to the Exercise of
Bail-in Powers. Notwithstanding any other term of this Agreement or any other
agreements, arrangements or understandings between any Initial Purchaser that is
a purchaser of the Euro Securities and any other party to this Agreement, each
of the other parties to this Agreement acknowledges and accepts that a BRRD
Liability arising under this Agreement may be subject to the exercise of Bail-in
Powers by the Relevant Resolution Authority, and acknowledges, accepts and
agrees to be bound by:

(a)    the effect of the exercise of Bail-in Powers by the Relevant Resolution
Authority in relation to any BRRD Liability of an Initial Purchaser (the
“Relevant BRRD Party”) to such other party under this Agreement, that (without
limitation) may include and result in any of the following, or some combination
thereof:

(i)    the reduction of all, or a portion, of the BRRD Liability or outstanding
amounts due thereon;

(ii)    the conversion of all, or a portion, of the BRRD Liability into shares,
other securities or other obligations of the Relevant BRRD Party or another
person, and the issue to or conferral on such other party to this Agreement of
such shares, securities or obligations;

(iii)    the cancellation of the BRRD Liability; and

(iv)    the amendment or alteration of any interest, if applicable, thereon, or
the dates on which any payments are due, including by suspending payment for a
temporary period; and

(b)    the variation of the terms of this Agreement, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.

For purposes of this Section 22:

“Bail-in Legislation” means in relation to the United Kingdom and a member state
of the European Economic Area which has implemented, or which at any time
implements, the BRRD, the relevant implementing law, regulation, rule or
requirement as described in the EU Bail-in Legislation Schedule from time to
time;

“Bail-in Powers” means any Write-down and Conversion Powers as defined in the EU
Bail-in Legislation Schedule, in relation to the relevant Bail-in Legislation;

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms;

“BRRD Liability” has the same meaning as in such laws, regulations, rules or
requirements implementing the BRRD under the applicable Bail-in Legislation; and

“EU Bail-in Legislation Schedule” means the document described as such, then in
effect, and published by the Loan Market Association (or any successor person)
from time to time at
http://www.lma.eu.com/documents-guidelines/eu-bail-legislation-schedule.

 

26



--------------------------------------------------------------------------------

“Relevant Resolution Authority” means the resolution authority with the ability
to exercise any Bail-in Powers in relation to the Relevant BRRD Party.

SECTION 23.    Acknowledgment Related to Co-Manufacturer Responsibilities.
Solely for the purposes of the requirements of Article 9(8) of the MIFID Product
Governance rules under EU Delegated Directive 2017/593 (the “Product Governance
Rules”) regarding the responsibilities of manufacturers under the Product
Governance Rules: (a) Merrill Lynch International (the “Manufacturer”)
acknowledges that it understands the responsibilities conferred upon it under
the Product Governance Rules relating to each of the product approval process,
the target market and the proposed distribution channels as applying to the Euro
Securities and the related information set out in the Pricing Disclosure Package
and the Final Offering Memorandum in connection with the Euro Securities; and
(b) the Euro Initial Purchasers and the Company note the application of the
Product Governance Rules and acknowledge the target market and distribution
channels identified as applying to the Euro Securities by the Manufacturer and
the related information set out in the Pricing Disclosure Package and the Final
Offering Memorandum in connection with the Euro Securities.

[SIGNATURE PAGES TO FOLLOW]

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, SILGAN HOLDINGS INC. By:  

/s/ Frank W. Hogan, III

Name:   Frank W. Hogan, III Title:  

Senior Vice President, General Counsel

and Secretary

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BOFA SECURITIES, INC.

Acting on behalf of itself

and as the Representative of

the several Dollar Initial Purchasers

  By:  

/s/ Mark Kushemba

  Name:   Mark Kushemba   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH INTERNATIONAL

Acting on behalf of itself
and as the Representative of
the several Euro Initial Purchasers

  By:  

/s/ Edward Martin

  Name:   Edward Martin   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES

INTERNATIONAL LIMITED

  By:  

/s/ Stafford Butt

  Name:   Stafford Butt   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MIZUHO INTERNATIONAL PLC

  By:  

/s/ Guy Reid

  Name:   Guy Reid   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES PLC

  By:  

/s/ Todd Rothman

  Name:   Todd Rothman   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SMBC NIKKO CAPITAL MARKETS LIMITED

  By:  

/s/ Steve Apted

  Name:   Steve Apted   Title:   Authorised Signatory

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS & CO. LLC

  By:  

/s/ Thomas Manning

  Name:   Thomas Manning   Title:   Authorized Signatory

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A.

  By:  

/s/ O.G. ter Waarbeek

  Name:   O.G. ter Waarbeek   Title:  
Head of Corporate Bond Origination Rabobank   By:  

/s/ H. Top

  Name:   H. Top   Title:   Global Head Capital Markets

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

TD SECURITIES (USA) LLC

  By:  

/s/ Luiz Lanfredi

  Name:   Luiz Lanfredi   Title:   Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS CORP.

  By:  

/s/ Tyler Craig

  Name:   Tyler Craig   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE SECURITIES, INC.

  By:  

/s/ Sam Baruch

  Name:   Sam Baruch   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MUFG SECURITIES EMEA PLC

  By:  

/s/ Corina Painter

  Name:   Corina Painter   Title:   Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

UNICREDIT BANK AG

      By:  

/s/ Matt Hyotte

  Name:   Matt Hyotte   Title:   Director, Legal   By:  

/s/ Simon Steffen

  Name:   Simon Steffen   Title:   Managing Director, DCM

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

CIBC WORLD MARKETS CORP.

      By:  

/s/ Sheila McGillicuddy

  Name:   Sheila McGillicuddy   Title:   Executive Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PNC CAPITAL MARKETS LLC

      By:  

/s/ Robert W. Thomas

  Name:   Robert W. Thomas   Title:   Managing Director

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

DZ FINANCIAL MARKETS LLC

      By:  

/s/ Gerhard Summerer

  Name:   Gerhard Summerer   Title:   President

[Silgan – Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

RAIFFEISEN BANK INTERNATIONAL AG

      By:  

/s/ Michael Bures

  Name:   Michael Bures   Title:   Head of DCM Corp   By:  

/s/ Thomas Schopper

  Name:   Thomas Schopper   Title:   Senior Director

[Silgan – Signature Page to Purchase Agreement]